                  IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


BRIAN DAVID HILL,                               )
                                                )
                      Petitioner,               )
                                                )   1:17CV1036
                      v.                        )   1:13CR435-1
                                                )
UNITED STATES OF AMERICA,                       )
                                                )
                      Respondent.               )


                                           ORDER

       Petitioner filed a motion (Docket Entry 125) to vacate, set aside, or correct sentence

pursuant to 28 U.S.C. § 2255. The undersigned recently recommended that this motion be

dismissed as time-barred, or, in the alternative, be denied as meritless. (Docket Entry 210.)

Petitioner has now filed a motion to amend his § 2255 motion to raise an additional ground

for relief. (Docket Entry 214.) For the following reasons, the motion is denied.

       Rule 15(a) of the Federal Rules of Civil Procedure provides that, “A party may amend

its pleading once as a matter of course within 21 days after serving it” or within 21 days of a

responsive pleading or motion under Rule 12(b), (e) or (f), whichever is earlier. Fed. R. Civ. P.

15(a). Otherwise “a party may amend its pleading only with the opposing party’s written

consent or the court’s leave. The court should freely give leave when justice so requires.” Id.

“Under Rule 15(a) leave to amend shall be given freely, absent bad faith, undue prejudice to

the opposing party, or futility of amendment.” United States v. Pittman, 209 F.3d 314, 317 (4th

Cir. 2000). In this case, the time to amend as a matter of course has long since passed, the




         Case 1:13-cr-00435-TDS Document 219 Filed 11/20/19 Page 1 of 3
Government has not consented to the amendment, and, consequently, Petitioner can only

amend with the Court’s permission. It would, however, be futile to permit Petitioner to amend

to add this new ground for relief asserting fraud upon the Court.

        More specifically, the essence of Petitioner’s proposed amended ground for relief

appears to be that one or more of the Assistant United States Attorneys who prosecuted him

in this case framed him and that this amounted to a fraud upon the Court. (Docket Entry 214

at pdf pages 26-29.) To begin, it is far from clear that this is a new ground for relief, as this

theory (i.e., that Petitioner has been set-up or framed) is woven into the fabric of all of his

other grounds for relief to greater or lesser degrees. In any event, Petitioner’s proposed

amended ground for relief fails for the same reasons that Petitioner’s other grounds for relief

fail. As explained in detail in the prior Recommendation (Docket Entry 210), all Petitioner’s

grounds are vague, conclusory, unsupported, speculative, irrelevant, and time-barred. (See

generally Docket Entry 210.) See Nickerson v. Lee, 971 F.2d 1125, 1136 (4th Cir. 1992) abrog’n on

other grounds recog’d, Yeatts v. Angelone, 166 F.3d 255 (4th Cir. 1999). The proposed new ground

for relief fails for all these reasons as well. If the Court were to permit Petitioner to amend to

raise this ground, it would immediately be dismissed as time-barred, denied as meritless, or

both. Given that it would be futile to permit Petitioner to pursue his proposed new ground

for relief further, and given that it fails as a matter of law for multiple reasons, his motion to

amend is denied as futile. 1

        1
            Even if Petitioner’s motion were treated as an objection to the previously filed
Recommendation, or as supplementary argumentation relevant to the grounds set forth in the initial
§ 2255 motion, Petitioner would still not be entitled to any form of relief. As explained, all his grounds
for relief are vague, conclusory, unsupported, speculative, irrelevant, and time-barred.
                                                    2




            Case 1:13-cr-00435-TDS Document 219 Filed 11/20/19 Page 2 of 3
      IT IS THEREFORE ORDERED that Petitioner’s motion for leave to amend

(Docket Entry 214) is DENIED.



                                _________________________________________
                                                  Joe L. Webster
                                         United States Magistrate Judge

November 20, 2019
Durham, North Carolina




                                       3




       Case 1:13-cr-00435-TDS Document 219 Filed 11/20/19 Page 3 of 3
